EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE SPECIFICATION
On page 1, line 24, "BIGT" has been changed to --IGBT--.
On page 1, line 31, "A BIGT" has been changed to --an IGBT--.
On page 1, line 32, "a BIGT" has been changed to --an IGBT--.
On page 3, line 9, "a BIGT" has been changed to --an IGBT--.
On page 4, line 9, "IGBT. I.e.," has been changed to --IGBT, i.e.,--.
On page 5, line 27, "MOSFET. I.e." has been changed to --MOSFET, i.e.,--.
On page 7, line 10, "less or equal" has been changed to --less than or equal to--.
On page 7, line 14, "less or equal" has been changed to --less than or equal to--.
On page 10, line 20, "switches" has been changed to --modules--.
On page 10, line 23, "BIGT" has been changed to --IGBT--.
On page 11, line 21, --equal to-- has been inserted after the word "becomes".
On page 11, line 23, "carries" has been changed to --carriers--.
On page 12, line 5, "Fig, 4" has been changed to --Fig. 4--.
On page 12, line 10, "BIGT" has been changed to --IGBT--.
On page 12, line 28, "lesser" (both occurrences) has been changed to --less--.
On page 13, line 10, "lesser" (both occurrences) has been changed to --less--.
On page 14, line 11, "a BIGT" has been changed to --an IGBT--.
On page 14, line 13, "BIGT" has been changed to --IGBT--.
On page 14, line 16, "BIGT" has been changed to --IGBT--.
On page 14, line 19, "analogously" has been changed to --analogous--.

IN THE CLAIMS
In claim 1, line 14, the word --and-- has been inserted after the semicolon.
In claim 9, line 4, "less or" has been changed to --less than or equal to--.
In claim 10, line 4, "less or" has been changed to --less than or equal to--.
In claim 14, line 19, the word --and-- has been inserted after the semicolon.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed invention is cited on the attached PTO-892 form, and these references all disclose a parallel connection of an IGBT and a MOSFET but none discloses or suggests the steps of independent claim 1 set forth on lines 6-18 thereof, or the functional limitations of independent claim 14 set forth on lines 11-22 thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 17, 2021